375 F.2d 1011
NATIONAL LABOR RELATIONS BOARD, Petitioner, and UnitedSteelworkers of America, AFL-CIO, Intervenor,v.LOCAL 1291, INTERNATIONAL LONGSHOREMEN'S ASSOCIATION,AFL-CIO, Respondent.
No. 16186.
United States Court of Appeals Third Circuit.
Argued April 3, 1967.Decided April 28, 1967, Rehearing Denied May 18, 1967.

Leon M. Kestenbaum, N.L.R.B., Washington, D.C.  (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Assistant General Counsel, Gary Green, Attorney, N.L.R.B., on the brief), for petitioner.
Martin J. Vigderman, Philadelphia, Pa.  (Abraham E. Freedman, Freedman, Borowsky & Lorry, Philadelphia, Pa., on the brief), for respondent.
Before McLAUGHLIN and GANEY, Circuit Judges, and NEALON, District judge.
OPINION OF THE COURT
PER CURIAM.


1
In this petition for enforcement of an order of the National Labor Relations Board, the sole question is whether the employees represented by the intervenor union or those represented by respondent union should do the disputed work.  This is a problem peculiarly for the expertise of the Board.  We are satisfied that the latter in arriving at its determination carefully considered all relevant factors and that its decision is entirely proper under the law.


2
The order of the Board will be enforced in full.  Proposed decree will be submitted by the Board.